Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 31, 2006, which denied plaintiffs motion to compel depositions and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court granted plaintiff a 30-day extension of time, in October 2004, to file a late notice of claim, but she never availed herself of that opportunity. Since more than a year and 90 days elapsed from the occurrence upon which plaintiffs personal injury lawsuit is based, the motion court was without authority to correct her second omission (see General Municipal Law § 50-e [5]; Public Housing Law § 157 [2]; Hall v City of New York, 1 AD3d 254 [2003]).
We have considered plaintiffs remaining arguments and find them without merit. Concur—Marlow, J.P., Nardelli, Williams and McGuire, JJ.